Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 5/11/2021, in which claims 42-44, 46-47, 49-50, 52-53, and 55-61 are amended. Claims 42-61 are currently pending.
Response to Arguments
Applicant’s arguments dated 5/11/2021 have been fully considered, but they are not deemed to be persuasive.
As to claim 42, and 60-61, applicants submit the following argument.
“Additionally, Ventrella fails to teach or suggest "obtaining a set of selectable attribute values for an objective-effectuator" as recited in amended claim 42.”

The examiner respectfully disagrees. Ventrella discloses that archetypes contain default gene values (selectable attribute values) for an avatar (objective-effectuator) [See Col 8, Ln 29-49]. A skilled artisan would understand that the archetypes and the gene values must inherently be obtained in order to display them as in Fig 11.
Applicant’s additional arguments with respect to claims 42-61 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-50, 52-54, 56, 58, and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Ventrella et al (US 6545682 B1 thereafter "Ventrella"), in view of Baszucki (US 10699462 B1).
As to claim 42, Ventrella discloses a method comprising: at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory: obtaining a set of selectable attribute values for an objective-effectuator; [Archetypes contain default gene values (selectable attribute values) for an avatar (objective-effectuator) [See Col 8, Ln 29-49]. A skilled artisan would understand that the archetypes and the gene values must inherently be obtained in order to display them as in Fig 11]
while displaying a user interface including a plurality of configuration control affordances provided to effect configuration of one or more attributes characterizing the objective-effectuator: [Fig. 11 shows an interface with a plurality of controls 152, 153, and 154 which control genes (one or more attributes) [See Col 12, Ln 37-41]]
in response to receiving an input indicative of manipulation of a first configuration control affordance of the plurality of configuration control affordances, [The user may 
setting a corresponding first attribute to a first selectable attribute value, from the set of selectable attribute values, that is associated with the first configuration control affordance, … [Selection of the archetype assigns a default value (first selectable attribute value) to a gene [See Col 12, Ln 37-38, Col 8, Ln 31-46]. The gene may be modified by the user individually (selectable attribute value) [See Col 12, Ln 38-41]]
and configuring the objective-effectuator at least based on the first selectable attribute value of the first attribute, [The avatar is modified based on the gene value (first selectable attribute value) of the defined genes (first attribute) [See Col 12, Ln 41-44]]
wherein the objective-effectuator is associated with a set of predefined actions [The selected genes are used to configure the avatar's actions (predefined actions) [See Col 9, Ln 67-Col 10, Ln 2]]. 
However, Ventrella does not teach "modifying display of the plurality of configuration control affordances in order to change the number of the plurality of configuration control affordances that are selectable".
On the other hand, Baszucki does teach "modifying display of the plurality of configuration control affordances in order to change the number of the plurality of configuration control affordances that are selectable".
Baszucki discloses a menu which allows a user to customize a user's character [See Col 10, Ln 20-30]. When a user provides an input to include a torso using input control 212, a plurality of additional controls 214 are displayed for more granular control change the number of the plurality of configuration") [See Col 10, Ln 34-55].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ventrella's character genes to incorporate the teachings of Baszucki's additional controls.
Motivation to do so would be to provide the user with more granular control of specific elements of their character, as taught by Baszucki [See Col 10, Ln 34-37].
As to claim 43, Ventrella, and Baszucki do not explicitly disclose "wherein modifying the display of the plurality of configuration control affordances comprises: reducing the number of the plurality of configuration control affordances that are selectable in order to restrict configuration of the objective-effectuator."
However, Baszucki discloses that selecting a "remove" input control 218, the torso of the character is removed [See Col 10, Ln 66-Col 11, Ln 2]. Further, the interface may be configured to gray out or not include particular input controls [See Col 11, Ln 20-23]. It would have been obvious to gray out or exclude length, width, depth controls when the "remove" control 218 is selected.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's additional controls to incorporate removal of certain controls.
Motivation to do so would be to limit the morphing settings to those that can be changed, as suggested by Baszucki [See Col 11, Ln 13-16]. Additional motivation would be to limit the displayed controls to those that will produce a change/response, thus reducing visual clutter and confusion.
As to claim 44, Ventrella, and Baszucki disclose the method of claim 42, wherein modifying the display of the plurality of configuration control affordances comprises: increasing the number of the plurality of configuration control affordances that are selectable in order to allow further configuration of the objective-effectuator [Baszucki, a menu allows a user to customize a user's character [See Col 10, Ln 20-30]. When a user provides an input to include a torso using input control 212, a plurality of additional controls 214 are displayed (increasing the number) for more granular control of the torso [See Col 10, Ln 34-55]].
As to claim 45, Ventrella, and Baszucki do not explicitly disclose "wherein modifying the display of the plurality of configuration control affordances comprises: changing a visual property of a portion of the plurality of configuration control affordances in order to indicate that the portion is not selectable."
However, Baszucki discloses that selecting a "remove" input control 218, the torso of the character is removed [See Col 10, Ln 66-Col 11, Ln 2]. Further, the interface may be configured to gray out or not include particular input controls (not selectable) [See Col 11, Ln 20-23]. It would have been obvious to gray out or exclude length, width, depth controls when the "remove" control 218 is selected.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's additional controls to incorporate removal of certain controls.
Motivation to do so would be to limit the morphing settings to those that can be changed, as suggested by Baszucki [See Col 11, Ln 13-16]. Additional motivation would 
As to claim 46, Ventrella, and Baszucki disclose the method of claim 42, further comprising: in response to receiving an input indicative of a manipulation of a second configuration control affordance, setting a corresponding second attribute to a second selectable attribute value, from the set of selectable attribute values, that is associated with the second configuration control affordance, and maintaining display of the plurality of configuration control affordances [Ventrella, The user may adjust individual genes (second attribute) shown in 152 of Fig 11 [See Col 12, Ln 38-44]. The gene may be modified by the user input (second selectable attribute value) [See Col 12, Ln 38-41]. A skilled artisan would understand that since other genes are not modified in response to the user input, that the other gene values are maintained ("maintaining display of the plurality of configuration control affordances")].
As to claim 47, Ventrella, and Baszucki disclose the method of claim 46, wherein maintaining the display of the plurality of configuration control affordances comprises: maintaining the number of the plurality of configuration control affordances that are selectable [Ventrella, The user may adjust individual genes (second attribute) shown in 152 of Fig 11 [See Col 12, Ln 38-44]. The gene may be modified by the user input (second selectable attribute value) [See Col 12, Ln 38-41]. A skilled artisan would understand that since other genes are not modified in response to the user input, that the other gene values are maintained ("maintaining the number of the plurality of configuration control")].
As to claim 48, Ventrella, and Baszucki disclose the method of claim 46, wherein maintaining the display of the plurality of configuration control affordances comprises: maintaining a visual property of the plurality of configuration control affordances in order to indicate that the plurality of configuration control affordances are selectable [Ventrella, The user may adjust individual genes (second configuration control affordance) shown in 152 of Fig 11 [See Col 12, Ln 38-44]. A skilled artisan would understand that since other genes are not modified in response to the user input, that the other gene values are maintained as selectable ("maintaining a visual property…  in order to indicate that the plurality of configuration control affordances are selectable")]. 
As to claim 49, Ventrella, and Baszucki disclose the method of claim 42, wherein obtaining the set of selectable attribute values [Ventrella, Archetypes contain default gene values (selectable attribute values) for an avatar (objective-effectuator) [See Col 8, Ln 29-49]. A skilled artisan would understand that the archetypes must inherently be obtained in order to display them as in Fig 11].
Ventrella, and Baszucki do not explicitly teach "obtaining physical attributes including one or more of textures, geometry, materials, musicals or physics."
However, Ventrella discloses genes for arm length, leg length (respectively geometry) [See Col 7, Ln 10-13], and for avatar step rate, arm swing phase (respectively physics) which affect walking [See Col 7, Ln 25-30]. Archetypes contain default gene values (preselected attribute values) [See Col 8, Ln 29-49]. It would have been obvious to include the above genes as part of the default gene values stored for the archetype.

Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Ventrella discloses that a plurality of genes are available for modification and storage as an archetype. A skilled artisan would have had a reasonable expectation of success in utilizing arm length, leg length, avatar step rate, and arm swing phase to store as an archetype since any number of genes may be stored as an archetype [See Col 8, Ln 37-46].
As to claim 50, Ventrella, and Baszucki disclose the method of claim 42, wherein obtaining the set of selectable attribute values [Ventrella, Archetypes contain default gene values (selectable attribute values) for an avatar (objective-effectuator) [See Col 8, Ln 29-49]. A skilled artisan would understand that the archetypes must inherently be obtained in order to display them as in Fig 11].
Ventrella, and Baszucki do not explicitly teach "obtaining behavioral attributes for the objective-effectuator."
However, Ventrella discloses genes for alertness, and shiftiness (respectively behavioral attributes) affect the behavior of the avatar [See Col 3, Ln 23-25, Col 18, Ln 12-19]. Archetypes contain default gene values (preselected attribute values) [See Col 8, Ln 29-49]. It would have been obvious to include the above genes as part of the default gene values stored for the archetype.

Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Ventrella discloses that a plurality of genes are available for modification and storage as an archetype. A skilled artisan would have had a reasonable expectation of success in utilizing alertness, and shiftiness to store as an archetype since any number of genes may be stored as an archetype.
As to claim 52, Ventrella, and Baszucki disclose the method of claim 42, further comprising: selecting the plurality of configuration control affordances based on the set of selectable attribute values [Ventrella, Selection of the archetype assigns default values (selectable attribute value) to each gene [See Col 12, Ln 37-38, Col 8, Ln 31-46]. A skilled artisan would understand that the gene values displayed in 152 (configuration control affordances) would be changed ("selecting …based on the set of preselected attribute values") according to the default values since the user can tweak the genes from the selected defaults [See Col 12, Ln 37-44, Col 6, Ln 30-44]]. 
As to claim 53, Ventrella, and Baszucki disclose the method of claim 42, further comprising: determining, by a rules engine including one or more rules, the change in the number of the plurality of configuration control affordances that are selectable [Baszucki, a menu allows a user to customize a user's character [See Col 10, Ln 20-30]. When a user provides an input to include a torso using input control 212, a plurality of additional controls 214 are displayed for more granular control of the torso ("change in the number of the plurality of configuration control affordances that are selectable") [See Col 10, Ln 34-55]. A skilled artisan would understand that this would be inherently caused by a rule, and performed by a processor (rules engine) [See Col 16, Ln 9-26]].
As to claim 54, Ventrella, and Baszucki disclose the method of claim 53, wherein the one or more rules are provided by an entity that controls the objective-effectuator [Baszucki, a creator (entity) may limit the morph settings 201 (rules are provided) [See Col 11, Ln 23-26]].
As to claim 56, Ventrella, and Baszucki disclose the method of claim 42, wherein the first configuration control affordance is associated with a visual characteristic of the objective-effectuator and the corresponding first attribute affects a behavioral characteristic of the objective-effectuator [Ventrella, Genes (first configuration control affordance) may be adjusted by the user to affect body part rotations [See Col 14, Ln 1-29]. The rotation of the body parts affects the walk cycle (behavior) of the avatar [See Col 14, Ln 1-2, Col 13, Ln 59-64]].
As to claim 58, Ventrella, and Baszucki disclose the method of claim 42, wherein the set of selectable attributes indicates synthesized reality settings in which to instantiate the objective-effectuator [Ventrella, Selection of the archetype assigns default values (selectable attribute value) to each gene [See Col 12, Ln 37-38, Col 8, Ln 31-46]. The genes are used to generate the character's physical features (synthesized reality settings) [See Col 8, Ln 51-56, Col 7, Ln 6-24]].
As to claim 60, Ventrella discloses a device comprising: one or more processors; a non-transitory memory; one or more displays; and one or more programs stored in the non-transitory memory, which, when executed by the one or more 
obtain a set of selectable attribute values for an objective-effectuator; [Archetypes contain default gene values (selectable attribute values) for an avatar (objective-effectuator) [See Col 8, Ln 29-49]. A skilled artisan would understand that the archetypes must inherently be obtained in order to display them as in Fig 11]
while displaying a user interface including a plurality of configuration control affordances provided to effect configuration of one or more attributes characterizing the objective-effectuator: [Fig. 11 shows an interface with a plurality of controls 152, 153, and 154 which control genes (one or more attributes) [See Col 12, Ln 37-41]]
in response to receiving an input indicative of manipulation of a first configuration control affordance of the plurality of configuration control affordances, [The user may select a displayed archetype button (first configuration control affordance) [See Col 12, Ln 31-37]]
set a corresponding first attribute to a first selectable attribute value, from the set of selectable attribute values, that is associated with the first configuration control affordance, … [Selection of the archetype assigns default values (first selectable attribute value) to each gene [See Col 12, Ln 37-38, Col 8, Ln 31-46]. The gene may be modified by the user individually (selectable attribute value) [See Col 12, Ln 38-41]]
and configure the objective-effectuator at least based on the first selectable attribute value of the first attribute, [The avatar is modified based on the gene value (first selectable attribute value) of the defined genes (first attribute) [See Col 12, Ln 41-44]]

However, Ventrella does not teach “modify display of the plurality of configuration control affordances in order to change the number of the plurality of configuration control affordances that are selectable”.
On the other hand, Baszucki does teach "modify display of the plurality of configuration control affordances in order to change the number of the plurality of configuration control affordances that are selectable”.
Baszucki discloses a menu which allows a user to customize a user's character [See Col 10, Ln 20-30]. When a user provides an input to include a torso using input control 212, a plurality of additional controls 214 are displayed for more granular control of the torso ("change the number of the plurality of configuration") [See Col 10, Ln 34-55].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ventrella's character genes to incorporate the teachings of Baszucki's additional controls.
Motivation to do so would be to provide the user with more granular control of specific elements of their character, as taught by Baszucki [See Col 10, Ln 34-37].
As to claim 61, Ventrella discloses a non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with a display, cause the device to: [Instructions are stored in local memory (non-transitory memory) to 
obtain a set of selectable attribute values for an objective-effectuator; [Archetypes contain default gene values (selectable attribute values) for an avatar (objective-effectuator) [See Col 8, Ln 29-49]. A skilled artisan would understand that the archetypes must inherently be obtained in order to display them as in Fig 11]
while displaying a user interface including a plurality of configuration control affordances provided to effect configuration of one or more attributes characterizing the objective-effectuator: [Fig. 11 shows an interface with a plurality of controls 152, 153, and 154 which control genes (one or more attributes) [See Col 12, Ln 37-41]]
in response to receiving an input indicative of manipulation of a first configuration control affordance of the plurality of configuration control affordances, [The user may select a displayed archetype button (first configuration control affordance) [See Col 12, Ln 31-37]]
set a corresponding first attribute to a first selectable attribute value, from the set of selectable attribute values, that is associated with the first configuration control affordance, … [Selection of the archetype assigns a default value (first selectable attribute value) to a gene [See Col 12, Ln 37-38, Col 8, Ln 31-46]. The gene may be modified by the user individually (selectable attribute value) [See Col 12, Ln 38-41]]
and configure the objective-effectuator at least based on the first selectable attribute value of the first attribute, [The avatar is modified based on the gene value (first selectable attribute value) of the defined genes (first attribute) [See Col 12, Ln 41-44]]

However, Ventrella does not teach "modify display of the plurality of configuration control affordances in order to change the number of the plurality of configuration control affordances that are selectable".
On the other hand, Baszucki does teach "modify display of the plurality of configuration control affordances in order to change the number of the plurality of configuration control affordances that are selectable".
Baszucki discloses a menu which allows a user to customize a user's character [See Col 10, Ln 20-30]. When a user provides an input to include a torso using input control 212, a plurality of additional controls 214 are displayed for more granular control of the torso ("change the number of the plurality of configuration") [See Col 10, Ln 34-55].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ventrella's character genes to incorporate the teachings of Baszucki's additional controls.
Motivation to do so would be to provide the user with more granular control of specific elements of their character, as taught by Baszucki [See Col 10, Ln 34-37].
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Ventrella et al (US 6545682 B1 thereafter “Ventrella”), in view of Baszucki (US 10699462 B1), in view of Fogel et al (US 20040053690 A1 thereafter "Fogel"). 
As to claim 51, Ventrella, and Baszucki do not disclose "selecting the plurality of configuration control affordances based on the objective-effectuator."
On the other hand, Fogel does teach "selecting the plurality of configuration control affordances based on the objective-effectuator."
Fogel discloses that different genetic traits are included for different digenome/character genres, e.g. tank, and warrior [See ¶-52]. This may cause a tank digenome (objective-effectuator) to include different traits (plurality of configuration control affordances) than a warrior digenome [See ¶-53]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ventrella's character generation, and Baszucki's additional controls to incorporate the teachings of Fogel's genre varying traits.
Motivation to do so would be to adjust the desired level of realism or randomness, as taught by Fogel [See ¶-54]. 
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Ventrella et al (US 6545682 B1 thereafter “Ventrella”), in view of Baszucki (US 10699462 B1), in view of Rinneberg et al (US 20180107367 A1 thereafter "Rinneberg").
As to claim 55, Ventrella, and Baszucki do not disclose "in response to determining that the input indicates an attribute value that is not within the set of selectable attribute values, selecting a particular selectable attribute value from the set of selectable attribute values such that the particular selectable attribute value is within a degree of similarity to the attribute value indicated by the input."

Rinneberg discloses that when the user selects a position on a slider on a non-accessible position ("not within the set of selectable attribute values"), then the slider handle 304 snaps to the closest ("within a degree of similarity") accessible position [See ¶-24]. Each accessible position (selectable attribute value) is associated with a value [See ¶-21].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ventrella's character trait controls, and Baszucki's additional controls to incorporate the teachings of Rinneberg's slider snapping.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Rinneberg's slider snapping would have predictably resulted in reducing the amount of work required by a user to select a valid value. Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Ventrella's character trait controls with Rinneberg's snapping slider. A skilled artisan would have understood that the substitution would have resulted in the predictable result of allowing the user to select from a range of allowed values.
Claims 57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Ventrella et al (US 6545682 B1 thereafter “Ventrella”), in view of Baszucki (US 10699462 B1), in view of Do et al (US 20090147008 A1 thereafter "Do").
As to claim 57, Ventrella, and Baszucki disclose the method of claim 42, wherein obtaining the set of selectable attributes [Ventrella, Archetypes contain default gene values (selectable attribute values) for an avatar (objective-effectuator) [See Col 8, Ln 29-49]. A skilled artisan would understand that the archetypes must inherently be obtained in order to display them as in Fig 11].
However, Ventrella, and Baszucki do not teach "obtaining a set of preselected actions performable by the objective-effectuator."
On the other hand, Do does teach "obtaining a set of preselected actions performable by the objective-effectuator."
Do discloses that an interface may be displayed with mappings for user commands to a plurality of action (preselected actions) that are performed by an avatar (objective-effectuator) [See ¶-43, 13].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ventrella's archetypes interface, and Baszucki's additional controls to incorporate the teachings of Do's action-command configuration.
Motivation to do so would be to overcome the drawbacks of the prior art which do not provide mechanisms to allow a user to have comprehensive control of an avatar's behavior, as taught by Do [See ¶-2].
As to claim 59, Ventrella, and Baszucki do not disclose "wherein the set of selectable attributes indicates other objective-effectuators interactable with the objective-effectuator."
On the other hand, Do does teach "wherein the set of selectable attributes indicates other objective-effectuators interactable with the objective-effectuator."
Do discloses that the types of objects that an avatar can possess can be limited based on the parameters of the virtual environment [See ¶-10].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ventrella's character creation, and Baszucki's additional controls to incorporate the teachings of Do's object possession parameters.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Do's object possession parameters would have predictably resulted in allowing the service provider greater control over interactions with objects.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ROBERTO BORJA/           Primary Examiner, Art Unit 2173